Case 2:20-cv-00336-RAJ-RJK Document 1 Filed 06/25/20 Page 1 of 6 PagelD# 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
NORFOLK DIVISION

CARROLL WILSON SCOTT,

V.

PLAINTIFF

CASE NO:

THE UNITED STATES OF AMERICA,

DEFENDANT.

COMPLAINT

Comes now the Plaintiff, by Counsel, and demands judgment against the United States of

America in the amount of $450,000.00 and in support of such demand states as follows:

1. The Plaintiff is a resident of the City of Suffolk, Virginia

Zz.

At the time and place set forth, the Plaintiff was severely injured as a result of the
negligence of Richard Lee, a mail carrier who was the agent, servant and employee
of the United States Postal Service.

Plaintiff was injured as a result of the negligence of an agent, servant or employee of
a federal agency and is filing this Complaint against the Defendant, the United States
of America pursuant to the Federal Tort Claims Act 28 U.S.C. 2671, et seq. and 39
U.S.C. 409.

This Court has jurisdiction and venue over this matter pursuant to 28 U.S.C.
1346(b)(1) and 28 U.S.C. 1402(b).

The negligence set forth hereafter occurred on April 4, 2017 and that on or about
April 3, 2019, pursuant to the Federal Tort Claims Act filed his “CLAIM FOR DAMAGE

INJURY OR DEATH” with the United States Postal Service via United States Mail.
Case 2:20-cv-00336-RAJ-RJK Document 1 Filed 06/25/20 Page 2 of 6 PagelD# 2

6.

10.

In a letter to Plaintiff's counsel dated December 27, 2019, which letter was received
on December 30, 2019 Plaintiff was notified on behalf of the United States of
America and the United States Postal Service that his claim was denied and he can
file suit in a United States District Court. A copy of said December 27, 2019 letter is
attached hereto as “Exhibit A.”

Pursuant to the Federal Tort Claims Act, the Plaintiff’s claim has been denied and he
now seeks relief in this Honorable Court pursuant to the provisions of the Federal
Tort Claims Act.

On April 4, 2017 at approximately 11:30am, the Plaintiff was in his vehicle at a red
stop light on Airline Boulevard at the intersection with Frederick Boulevard in the
City of Portsmouth, Virginia, within the Eastern District of Virginia, when Richard
Lee, who was operating a United States Postal Service vehicle, while immediately
behind the Plaintiffs vehicle, negligently drove forward prior to the traffic light
turning green and struck the Plaintiff's vehicle, causing the Plaintiff to suffer physical
and emotional injuries resulting in a great deal of medical care and pain and
suffering.

At all times relevant hereto, Richard Lee was operating the aforementioned United
States Postal Service vehicle as an agent, servant or employee of the United States
of America and at all times was acting within the scope of his employment.

At the time and place aforesaid, it was the duty of Richard Lee to operate the motor

vehicle free from negligence and in a lawful and proper manner with reasonable
Case 2:20-cv-00336-RAJ-RJK Document 1 Filed 06/25/20 Page 3 of 6 PagelD# 3

11,

12.

14.

15.

care and due regard for the safety of others lawfully using the highway, including the
Plaintiff.

Notwithstanding such duties, Richard Lee then did so carelessly and recklessly and
negligently operate the motor vehicle as to cause his vehicle to collide with the
Plaintiff's vehicle with force and violence.

The Defendant, the United States of America, is vicariously responsible for the

negligence of Richard Lee pursuant to the provisions of the Federal Tort Claims Act.

. Richard Lee was careless, reckless and negligence in that he failed to keep a proper

lookout, failed to obey a red stop light, did not apply his brakes in time to avoid a
collision, failed to keep his vehicle under proper control and failed to operate the
vehicle in a safe manner.

As a direct and proximate result of the careless, reckless and negligent acts of
Richard Lee, Plaintiff suffered severe physical, psychological and emotional injuries
and distress; suffered severe pain of body and mind; incurred medical bills, hospital
bills and pharmacy bills in an effort to be cured of such injuries, suffered humiliation
and embarrassment, and suffered financial and pecuniary loss.

The Plaintiff was free from any negligence or fault whatsoever regarding said

collision and did not assume the risk of the aforesaid injuries and damages.

WHEREFORE, THE PLAINTIFF DEMANDS that judgment be entered against the

Defendant, THE UNITED STATES OF AMERICA, in the amount of FOUR HUNDRED FIFTY

THOUSAND DOLLARS ($450,000.00) for compensatory damages and his costs herein

expended and any other relief this Court deems appropriate.

3
Case 2:20-cv-00336-RAJ-RJK Document 1 Filed 06/25/20 Page 4 of 6 PagelD# 4

THE PLAINTIFF DEMANDS A TRIAL BY JURY.

      

CA LL.WILSON SCO

‘

BY.
STEVEN M. OSER, ESQUIRE

Steven M. Oser, Esquire

VSB No. 29767

Steven M. Oser, P.C.

Counsel for Plaintiff

312 N. Main Street

Suffolk, VA 23434

Phone: 757-539-4127

Facsimile: 757-809-4394

Email: steven@oseriegal.com
Case 2:20-cv-00336-RAJ-RJK Document 1 Filed 06/25/20 Page 5 of 6 PagelD# 5

CENT
a UNITED STATES
Ba POSTAL SERVICE

CERTIFIED MAIL NO. 7019 0140 0000 4285 2784
RETURN RECEIPT REQUESTED

December 27, 2019

Steven M. Oser : ivy
Steven M. Oser, PC Decem vet
Attorney and Counselor at Law 2

312 N. Main St. |
suffolk, VA 23434

Re Your Client: Carroll Wilson Scott
Date of incident: April 4, 2018
NTC Claim No.: NT201929168

Dear Mr. Oser:

This is in reference to the administrative claim you filed on behalf of the above
referenced claimant under the provisions of the Federal Tort Claims Act as a result
of injuries allegedly sustained on or about April 4, 2078.

i
{

The Posial Service is not legally obligated to pay all losses which may occur, but
only those caused by the negligent or wrongful act or omission of an empioyes
acting in the scope of his/her employment. We are guided in our determination by
ail the information available to us, including the reports of our personnel and any
owner persons acquainted with the facts.

As to the incident at issue, the injuries claimed are not causally related to the April 4,
2018 motor vehicle accident and, therefore, cannot accent legal liability for your
client's alleged damages. Accordingly, his administrative claim is denied.

In accordance with 28 U.S.C. § 2401 (b) and 39 C.F.R. 912.9(a), if dissatisfied with
the Postal Service's final deniat of an administrative claim, a claimant may file suit in
a United Stales District Court no jater than six (6) months after the date the Pastal
Service maiis the notice of that final action. Accordingly, any suit filed in regards to
this denial must be filed no later than six (6) months from the date of the mailing of
this letter, which is the date shown above. Further, note the United States of
America is the only proper defendant in a civil action brought pursuant to the
Federal Tort Claims Act and such suit may be heard only by a federal district court.

Alternatively, and in accordance with the regulations set out at 39 C.E.R. 912,9(b),
prior ta the commencement of suit and prior to the expiration of the six (6) month

‘73, Be or eices f= ae O00)

Se We ee EXHIBIT

taret.si20 a
Case 2:20-cv-00336-RAJ-RJK Document 1 Filed 06/25/20 Page 6 of 6 PagelD# 6

*
~ om

period provided in 28 U.S.C. § 2401(b), a claimant, his Guly authorized agent, or
legal representative, may file a written request ior reconsideration with the postal
official who issued the final denia! of the claim. Upon the timely filing of a request for
reconsideration, the Postal Service shall have six (6) months from the date of filing
in which to make a disposition of the claim and the claimant's option under 28

U.S.C. § 2675{a} shall not accrue until six (6) months after the filing of the request
for reconsideration.

A request for reconsideration of a final denial of a claim shal! be deemed to have
been filed when received in this office.

Sincerely,

i
f t

é —— eet —
CMY PV SO
Javier Soto-Arocho
Tort Claims Examiner/Adjudicator

314/345-5868

cc: Sandra Durham
Tort Claim Coordinator

rile No. 230-17-00342888A
